OPINION

Per Curiam:

Through a 1953 decree of distribution of the Estate of Charles W. Brown, deceased, the appellant and respondents were each devised an undivided one-tenth interest in three lots in Gardnerville, Douglas County, Nevada. The appellant, by agreement with respondents, was permitted to live in the home on one of the three lots and paid the taxes thereon in lieu of rent. In 1975, the appellant, as plaintiff, filed this action claiming ownership of the three lots in fee by adverse possession. The district court ruled against her primarily for the reason that her possession was not shown to be hostile and adverse to the interests of her co-tenants. Lanigir v. Arden, 82 Nev. 28, 409 P.2d 891 (1966). The record amply supports that determination.
Affirmed.1

 The Governor commissioned Honorable William P. Beko to sit for Justice Manoukian who was disqualified.